United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   August 3, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60808
                          Summary Calendar


JESUS ANTONIO PEREZ-MOLINA,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A96 180 607
                        --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jesus Antonio Perez-Molina (Perez) has petitioned for review

of the Bureau of Immigration Appeals’s (BIA) decision denying his

application for asylum and withholding of removal.      Perez asserts

that he is the victim of persecution by a gang, the Mara

Salvatrucha (MS), and that he has a well-founded fear of future

persecution because of his membership in a social group

consisting of young Salvadoran males.   Perez contends that the

evidence shows that he refused to join the MS, that the MS was

aware of his opposition, that the MS had the power to punish its

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-60808
                                  -2-

enemies, and that the MS was inclined to punish him.      He contends

that two threatening letters and an incident when he was

assaulted and threatened in a school bathroom show that he was

the victim of persecution.

     “Although this Court generally reviews decisions of the BIA,

not immigration judges, it may review an immigration judge’s

decision when, as here, the BIA affirms without additional

explanation.”   Moin v. Ashcroft, 335 F.3d 415, 417 (5th Cir.

2003).   “[T]his Court must affirm the decision if there is no

error of law and if reasonable, substantial, and probative

evidence on the record, considered as a whole, supports the

decision’s factual findings.”     Id.   Under this standard, “the

alien must show that the evidence is so compelling that no

reasonable factfinder could conclude against it.”      Chun v. INS,

40 F.3d 76, 78 (5th Cir. 1994).    An IJ’s findings on credibility

are accorded “great deference.”     Efe v. Ashcroft, 293 F.3d 899,

904 (5th Cir. 2002).

     The Attorney General is authorized, in his discretion, to

grant asylum to aliens who qualify as refugees.     8 U.S.C.

§ 1158(b)(1).   An alien is a refugee when he is outside of his

country and “is unable or unwilling to return to, and is unable

or unwilling to avail himself or herself of the protection of,

that country because of persecution or a well-founded fear of

persecution on account of race, religion, nationality, membership

in a particular social group, or political opinion.”      8 U.S.C.
                            No. 05-60808
                                 -3-

§ 1101(a)(42)(A).    The term “persecution” requires a showing by

the alien that “harm or suffering will be inflicted upon [him] in

order to punish [him] for possessing a belief or characteristic a

persecutor sought to overcome.”    Faddoul v. INS, 37 F.3d 185, 188

(5th Cir. 1994) (quotation marks omitted).   “Because the level of

proof required to establish eligibility for withholding of

removal is higher than that required for asylum, failure to

establish eligibility for asylum is dispositive of claims for

withholding of removal.”    Majd v. Gonzales, 446 F.3d 590, 595

(5th Cir. 2006).

     The immigration judge (IJ) did not err in determining that

Perez had not shown that he was persecuted on account of his

membership in a particular social group.   “To establish that he

is a member of a ‘particular social group,’ an applicant must

show that he was a member of a group of persons that share a

common immutable characteristic that they either cannot change or

should not be required to change because it is ‘fundamental to

their individual identities or consciences.’”     Mwembie v.

Gonzalez, 443 F.3d 405, 414–15 (5th Cir. 2006).    The

characteristics of youth, nationality, and gender are too

generalized and do not provide a meaningful basis for

distinguishing Perez from other persons—they lack particularity

and are overbroad.    See Sanchez-Trujillo v. INS, 801 F.2d 1571,

1576–77 (9th Cir. 1986).
                            No. 05-60808
                                 -4-

       The IJ found that Perez’s testimony was not credible.

Although discrepancies in Perez’s testimony may have involved

insignificant matters, as Perez suggests, they also provide

substantial evidence supporting the IJ’s finding on credibility.

See Efe, 293 F.3d at 904.    Even if credible, Perez’s testimony

about the relatively mild incident in the school bathroom and the

threatening notes does not compel the conclusion that the IJ

erred in determining that Perez had not shown past persecution or

a well-founded fear of future persecution.    See Majd, 446 F.3d at

595.    Substantial evidence also supports IJ’s finding that Perez

can avoid future difficulties by relocating within El Salvador.

See Lopez-Gomez v. Ashcroft, 263 F.3d 442, 445 (5th Cir. 2001).

The petition is DENIED.